Order of the Court: The petition by respondent Craig Justin Katz for leave to file exceptions to the report and recommendation of the Review Board is denied. As recommended by the Review Board, respondent is suspended from the practice of law for two years, with the second year of suspension stayed by a one-year period of probation subject to the following conditions: a. Prior to the period of probation, respondent shall successfully complete the professionalism seminar conducted by the Illinois Professional Responsibility Institute. b. Prior to the expiration of the period of probation, respondent shall make restitution to his clients and/or third parties as follows: $3,000 to Sedrick Johnson $6,750 to Ronald McClain and/or Regina McClain $3,930 to Wilburn Patton, Jr., and/or Fanny Patton, and $2,400 to Carl Griffin and/or Franklin Warren. c. Respondent shall establish and utilize a system for the handling of funds belonging to clients and third parties and the maintenance of records that conforms to the requirements of Rule 1.15 of the Illinois Rules of Professional Conduct and instructions provided to respondent by the Administrator, including: Tmst Account Procedures Basic accounting records that must be maintained daily and accurately: Account Check Register — List sequentially all trust account deposits and tmst account checks and maintain a current and accurate daily balance on the tmst account. Account Receipts Journal — List chronologically all deposits into the tmst account. Each deposit will list the date of the deposit, the source of the deposit, the client matter, the deposit number and the amount of the deposit. Maintain a copy of each item deposited. Account Disbursement Journal — List chronologically all trust account disbursements. Identify each disbursement with the date of the disbursement, the tmst account check number, the payee, the purpose of the disbursement, the client matter, and the amount of the disbursement check. Ghent Ledger Journal — List chronologically for each client matter all receipts, disbursements and remaining balances. Prepare a separate page for each client matter and list chronologically all receipts and disbursements and remaining balances for each client matter. Source documents which must be preserved for seven years: Bank Statements Deposit slips Cancelled checks — All trust account checks must have a named payee (no checks written to “cash”) and the memo portion of the check must contain a reference to a client matter. Time and Billing Records — Copies of records from client files that are necessary for a full understanding of the lawyer’s financial transactions with the client; e.g., retainer and engagement agreements, settlement statements to clients showing disbursement of the settlement proceeds; bills sent to clients and records of payments to other lawyers or nonemployees for services rendered. Reconciliations There must be a running balance maintained for all ledgers and account books. The balances in the client ledger journal must be reconciled each month with the balances in the trust receipts and disbursement journals, the account checkbook register, and the bank statements. d. During the period of probation, respondent shall meet with counsel for the Administrator on at least a quarterly basis and shall provide the Administrator with any and all documentation and records requested in order to verify his compliance with Condition (c). e. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct. f. Respondent shall reimburse the Attorney Registration and Disciplinary Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Attorney Registration and Disciplinary Commission for any further costs incurred during the period of probation. g. Respondent shall notify the Administrator within 14 days of any change of address. h. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining one year of the suspension shall commence from the date of the determination that any term of probation has been violated. Respondent Craig Justin Katz shall reimburse the Disciplinary Fund for any Ghent Protection payments arising from his conduct prior to the termination of the period of suspension/probation.